--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.12




THE SEVERANCE PLAN FOR OFFICERS OF
LINCOLN NATIONAL CORPORATION
(Restated effective as of June 13, 2011)






Purpose and Interpretation


The Severance Plan For Officers of Lincoln National Corporation, restated
effective as of June 13, 2011 (the “Plan”), is a restatement of the 2010
Amendment and Restatement of the Plan.


This Plan is intended to comply with section 409A of the Internal Revenue Code
of 1986, as amended, and the official guidance issued thereunder (the “409A
Rules”).  Specifically, this Plan is intended to represent a “separation pay
plan” as defined under the 409A Rules.  It is intended that benefits under this
Plan shall be paid only in cases of “Job Elimination,” as defined
below.  Notwithstanding any other provision of this Plan to the contrary, this
Plan shall be interpreted, operated and administered in a manner consistent with
these intentions.




Article I: Definitions


“Applicable Cap” means the lesser of (i) two times the sum of the Officer’s
annual rate of pay determined as of December 31st of the calendar year prior to
the year in which the Officer’s Job Elimination occurs, or (ii) two times the
maximum amount that may be taken into account under a qualified plan pursuant to
Code section 401(a)(17) in effect for the calendar year in which the Officer’s
Job Elimination occurs.  In calculating the Applicable Cap, all amounts that are
defined as payments under a “separation pay plan” sponsored by the Corporation
for an individual Officer are aggregated.


“Cause” shall have the same meaning as used and/or defined under the ERISA
Severance Plan.


“Change of Control” shall have the same meaning as used and/or defined under the
Change of Control Plan.


“Change of Control Plan” means the Lincoln National Corporation Executives’
Severance Benefit Plan.


“Code” means the Internal Revenue Code of 1986, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
“Corporation” means Lincoln National Corporation and its affiliates and
subsidiaries.


“Effective Date” means June 13, 2011.


“ERISA Severance Plan” means the Lincoln National Corporation Severance Pay
Plan, as amended from time to time.


“Established Compensation” means the Officer’s rate of pay for the calendar year
immediately preceding the Officer’s Job Elimination as determined under the
guidelines used by his or her respective business unit and is consistent with
the rate of pay used for other company benefits (e.g., for annual enrollment,
disability coverage, life insurance coverage).


“Job Elimination” or “Job Eliminated” shall have the same meaning as used and/or
defined under the ERISA Severance Plan.


“Key Employee” means any Officer who, as of the date of his or her Job
Elimination from the Corporation, is treated as a “specified employee” under
Code section 409A(a)(2)(B)(i) (i.e., a key employee as defined in Code section
416(i) without regard to paragraph (5) thereof).  Key Employees shall be
determined in accordance with Code section 409A using December 31st as the
determination date.  A listing of Key Employees as of any determination date
shall be effective for the 12-month period beginning on the April 1st following
the determination date.


“Officers” means those officers listed in the Corporate Directory for each
Participating Employer.  The list of officers is maintained by the Lincoln Life
& Annuity Company and is posted on its website at:


http://llinsite.lnc.com/library/corpdir/index.htm.


“Participating Employer” means any affiliate or subsidiary of Lincoln National
Corporation that is listed in Appendix A to this Plan.


Article II: Eligibility for Benefits


The benefits provided under this Plan are the Severance Pay benefit described in
Article III below and the Severance Stipend benefit described in Article IV
below.  All Officers who are Job Eliminated by the Corporation on or after the
Effective Date of this Plan and who meet the conditions set forth below, shall
be eligible for Plan benefits.
 
 
 

--------------------------------------------------------------------------------

 


In order to qualify for the Severance Pay and Severance Stipend benefits under
this Plan, the Officer must be Job Eliminated by the Corporation and must
satisfy each of the three (3) requirements set forth below:
 

   (a) The Officer must otherwise be eligible for benefits under the ERISA
Severance Plan;        (b) The Officer must remain actively at work and
satisfactorily perform his or her job duties until the last day that the
Officer’s services are required by the Corporation; and        (c) The Officer
must sign (and not revoke) an Agreement, Waiver and General Release (or similar
release document) satisfactory to the Corporation (“Agreement”) that becomes
effective, which shall include provisions calling for forfeiture and/or clawback
of all but three (3) weeks of Severance Pay and/or Severance Stipend benefits
payable or paid under this Plan in the event the Officer engages in competition
with, or solicits or attempts to solicit employees or customers of, the
Corporation, reveals confidential information belonging to the Corporation,
fails to report such competitive activity, solicitation, or breach of
confidentiality, or otherwise violates the terms of the Agreement.

 
Benefits are not payable under this Plan unless each of the above requirements
of this Article II is satisfied and the Officer continues to satisfy such
requirements throughout the duration of the Severance Period described in
Article III below.

Article III: Amount of Severance Pay


Severance Pay is based on the Officer’s annual base salary or Established
Compensation, whichever is higher, in effect at the time of Job Elimination.


Severance Pay is paid for each week of the applicable Severance Period, as
provided below:
 
 

  Officer Title    Severance Period           Officers below CLG -  26 weeks  
CLG  -  39 weeks   SMC -  52 weeks

 
See Article VII below for more information regarding the coordination of the
Severance Pay benefit payable under this Plan, and similar benefits under the
ERISA Severance Plan, the Change of Control Plan, or any other plans,
 
 

--------------------------------------------------------------------------------

 
 
programs and arrangements sponsored by the Corporation that pay severance
benefits.
 
Article IV:  Amount of Severance Stipend


All Officers shall be entitled to receive a cash payment in the amount of
$200/week for each week of the applicable Severance Period, as determined
pursuant to Article III above, as illustrated below:
 
 

  Officers below CLG - $5,200 (= 26 weeks x $200)   CLG - $7,800 (= 39 weeks x
$200)   SMC  - $10,400 (= 52 weeks x $200)

        
See Article VII below for more information regarding the coordination of the
Severance Stipend benefit payable under this Plan, and similar benefits under
the ERISA Severance Plan, the Change of Control Plan, or any other plans,
programs and arrangements sponsored by the Corporation that pay severance
benefits.


Article V:  Timing of Payments


In general, payments under this Plan will be paid, or begin to be paid, as soon
as practical, but in no event later than 90 days, after the date the Officer
satisfies the requirements of Article II above.


Notwithstanding the foregoing, for amounts in excess of the Applicable Cap that
are payable to a Key Employee, or any amount of Plan benefits payable to a Key
Employee covered under the Change of Control Plan, benefits under this Plan will
begin to be paid no earlier than the first day of the month that is a full six
(6) months after the date of the Key Employee’s Job Elimination.  No interest or
other compensation will be paid to the Key Employee in consideration of such
delay.


Article VI:  Form of Payment


Severance Pay.  Except as provided below, Severance Pay is paid bi-weekly.  In
no event shall Severance Pay be paid later than December 31st of the second
calendar year following the calendar year in which the Officer’s Job Elimination
occurs.


Severance Stipend.  The Severance Stipend is paid in a cash lump sum.


Rule for Key Employees Covered under the Change of Control
Plan.  Notwithstanding the foregoing, any Severance Pay or the Severance Stipend



 
 

--------------------------------------------------------------------------------

 
 
payable under this Plan to a Key Employee covered under the Change of Control
Plan will be paid in a lump sum.

 
Article VII:  Coordination With Other Plans, Programs & Arrangements


Any Severance Pay or Severance Stipend payable pursuant to this Plan is not
eligible to be contributed to any of the Corporation’s qualified savings or
401(k) plans, nor eligible to be deferred under any of the Corporation’s
non-qualified savings or deferred compensation arrangements.  No Severance Pay
or Severance Stipend is considered in the calculation of benefits under any of
the Corporation’s qualified or non-qualified defined benefit plans.


Any amounts of Severance Pay and Severance Stipend payable under this Plan shall
be reduced, or offset, on a dollar-for-dollar basis, by the amount of any
severance pay and severance stipend that may also be payable to the Officer
under the ERISA Severance Plan or under any other plan, program, contract or
arrangement sponsored by the Corporation calling for the payment of severance or
severance-like payments or stipend or stipend-like payments.


In addition, if the Officer is also eligible for benefits pursuant to the terms
of the Change of Control Plan, then any amount of Severance Pay and Severance
Stipend payable to the Officer under this Plan shall offset or reduce the amount
payable to the Officer under the Change of Control Plan.


The purpose of this Article is to prevent “double-dipping,” or the payment of
duplicative severance benefits under one or more plans, programs, arrangements
or agreements sponsored by the Corporation.


Except as expressly provided herein, particularly as to the amount of Severance
Pay, Severance Stipend, and/or as to the coordination of benefits provisions in
this Plan, this Plan does not amend or otherwise modify the provisions of any of
the plans, programs, arrangements or agreements established, maintained or
entered into by the Corporation for the purpose of providing benefits to
employees.  The Corporation reserves the right to amend or terminate this Plan
at any time.


*           *           *           *

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Chief Executive Officer of the Corporation hereby
approves this restatement of The Severance Plan for Officers of Lincoln National
Corporation, effective June 13, 2011.






LINCOLN NATIONAL CORPORATION




/s/ Dennis R. Glass
Dennis R. Glass
President and Chief Executive Officer